IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JOSEPH E. HUDAK,                            : No. 71 WM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
ALLEGHENY COUNTY,                           :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2019, the Application for Leave to File

Original Process is GRANTED. The Petition for Writ of Prohibition and the Application

for Permission to File Supplement are DENIED.